DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 1, 5, 7-9, 13, 15-16, 30, 35-37, 40, 43, 46, 51, and 56-58 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 60, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 2, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Election of Species Requirement of March 2, 2020 is withdrawn, since all claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/514,904
Claims 1, 5, 7-9, 13, 15-16, 30, 35-37, 40, 43, 46, 51, 56-58, and 60 have been examined on the merits.  Claims 1, 15, and 56-57 are currently amended.  Claims 5, 7-9, 13, 16, 30, 35-37, 40, 43, 46, and 51 are previously presented.  Claims 58 and 60 are original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, was filed after the mailing date of the Non-Final Office Action on 08/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 17, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/17/2020.
The claim objections against claim 1 and its dependent claims (paragraph 12 of previous Office Action), is withdrawn since Applicants revised the claim to reflect -- NR6 -- for variable R8
The rejection under 35 U.S.C. 112(a) against claims 56-58 (see paragraphs 13-16 of previous Office Action), is withdrawn, since Applicants deleted “prodrug” from the claims.
The indefiniteness rejection against claim 1 and its dependent claims (see paragraph 19 of previous Office Action) is withdrawn, since Applicants revised the claims to -- C2-C12 alkenyl -- and -- C2-C12 alkynyl -- , as requested.
The indefiniteness rejection against claim 56 (paragraph 20 of previous Office Action) AND the rejection under 35 U.S.C. 112(d) (paragraphs 23-25 of previous Office Action), are each withdrawn, since Applicants revised the claims deleting “wherein the compound is present in a closed, cyclic form, an open, acyclic form, or mixtures thereof”, as requested.
The indefiniteness rejection against claim 56 (paragraph 21 of previous Office Action), is withdrawn, since Applicants deleted “or mixtures thereof”.
The indefiniteness rejection and the rejection under 35 U.S.C. 112(d) against claims 56-58 are each withdrawn (paragraph 22 and 26 of previous Office Action), since Applicants deleted “prodrug or metabolite” from dependent claims 56-58, as requested.
The non-statutory double patent rejection against co-pending 16/616,382 (paragraph 29 of the previous Office Action), is withdrawn, since Applicants amended the independent claim 1 of the instant application to no longer permit R2 and R3 to join together to form an oxime.  Furthermore, the co-pending 16/616,382 cannot be a statutory double patent reference.
Terminal Disclaimer
The non-statutory double patent rejection against U.S. 10,399,996 B2, is withdrawn (paragraph 28 of previous Office Action), as Applicants’ filed a Terminal Disclaimer (TD) on November 17, 2020.  Said TD, which terminally disclaims U.S. 10,399,996 B2, was approved on 11/17/2020.  Furthermore, the U.S. Patent 10,399,996 B2 cannot be a statutory double patent reference.
Conclusion
Claims 1, 5, 7-9, 13, 15-16, 30, 35-37, 40, 43, 46, 51, 56-58, and 60 are allowable as written for the rationale stated within paragraphs 31-38 of the Non-Final Office Action of August 18, 2020.  This “Reasons For Allowance” is still applicable for independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625